DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 4-7, 11, 16 and 18 are noted.
Applicant’s reply overcomes the claim rejections under 35 USC 112(b).

Response to Arguments
Applicant's arguments filed 18 November 2022 have been fully considered but they are not persuasive.
Applicant argues that the classification region 36 of base plate 12 of Irmak is clearly not comprised of a plurality of screen segments; rather, base plate 12 is a single structure having screen passages therein thereby forming the classification region 36 of base plate 12. There is nothing in Irmak that discloses or suggests that the classification region 36 comprise a plurality of screen segments.
This argument is not found persuasive. Applicant appears to be applying an overly narrow interpretation of the claims. The claims do not require that each screen segment be a distinct piece of construction. The office maintains that the classification region 36 of base plate 12 of Irmak reads on the claimed screen segments. For example, the classification region can be considered to be broken up into segments in Irmak delineated by the guide elements 26,28. See marked up drawing of Fig. 2 of Irmak below.

    PNG
    media_image1.png
    404
    416
    media_image1.png
    Greyscale


Applicant argues that “it is clear that the support plates 16 of Irmak are different than the classification region 36 of Irmak so it is confusing how the screen segments of the present invention can be both the classification region 36 and the support plates 16 of Irmak.” Applicant further argues that the screen cloth of Irmak is comprised of three separate layers, namely, the base plate 12, the support plate 16, and the antiwear elements 18, whereas the entirety of the screen cloth of the present application is not comprised of three layers, rather is only comprised of two layers.
In response, it is respectfully submitted that the office has made no representation that the screen segments of the present invention are the classification region 36 and the support plates 16 of Irmak. The previous office action clearly states that the screen segments as claimed are equated to the classification region 36 of base plate 12 of Irmak (see paragraph 12 of OA mailed 07 June 2022).
With respect to the arguments regarding the three layers of Irmak in comparison to the two layers of the instant screen cloth, the office offers two points in response: 1. The instant claims, directed to a screen cloth comprising are open-ended and do not exclude additional, unrecited elements (i.e. a third layer); and 2. Irmak discloses an embodiment wherein the support plate 16 is omitted and antiwear elements are affixed directly to base plate 12 (see p. 10, lines 16-19), thus encompassing a screen cloth comprising two layers and not three.
Applicant argues that the supporting structure as claimed consists essentially of only two mutually opposing lateral attachment elements and a plurality of transverse stiffeners extending therebetween.
Irmak teaches a supporting structure having these elements (attachment regions 32, 34 and guide elements 26, 28). Insofar as Applicant has amended the claim language to state “a support structure consisting essentially of”, the office notes that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” With respect to the supporting structure, it is not clear what features Applicant is intending to exclude by recitation of “consisting essentially of.” Applicant’s preceding arguments attempt to distinguish over Irmak based on the number of layers, but this does not appear to have bearing specifically with respect to the elements of the support structure. Furthermore, the office has shown that Irmak teaches an embodiment with two layers.
Finally, Applicant argues that the guide elements 26, 28 of Irmak are shown as being attached along the entire length of the base pate, whereas the transverse stiffeners 18 of the instant invention are generally attached to the attachment elements and only require welds at their respective ends and not along the entirety of their length.
This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., attachment of the transverse stiffeners at their ends to the lateral attachment elements and not along the entirety of their length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irmak et al (CA 2 992 665).
Regarding claim 1, Irmak discloses a screen cloth (screen segment) for use in a screening device for screening out oversize objects, including oil sand lumps and rocks (see Abstract; Summary; Figs. 2 & 5), comprising:
a supporting structure having two mutually opposing lateral attachment elements (32, 34) and a plurality of transverse stiffeners (guide elements 26, 28) extending therebetween (see p. 8, lines 10-11; p. 11, lines 7-9);
a plurality of screen segments, each screen segment having a plurality of openings (classification region 36 of base plate 12 comprising a plurality of screen passages 20, screen passages are arranged next to one another in rows of screen passages), and each screen segment comprising a steel base and a plurality of anti-wear tiles (plate-shaped antiwear elements 18) attached thereon (see p. 5, line 25; p. 8, lines 16-20; p. 9, lines 20-29);
whereby the plurality of screen segments are attached to the support to form a screening portion of the screen cloth (see p. 2, lines 13-17; p. 9, lines 26-29).
Regarding claim 2, Irmak discloses wherein the antiwear tiles are made of sintered tungsten carbide (see p. 3, lines 11-14).
Regarding claim 3, Irmak discloses wherein the screen cloth further comprises at least two attachment segments comprising a steel base and a plurality of anti-wear tiles attached thereon for attaching to the two lateral attachment elements, respectively (see p. 5, lines 21-22; p. 8, line 27 – p. 9, line 28; support plates 16 comprising holes 14 for attaching to attachment elements 32, 34).
Regarding claims 4 and 15, Irmak discloses wherein the plurality of anti-wear tiles are attached to the screen segments and the attachment segments by means of industrial adhesive (see p. 4, lines 6-12; p. 9, lines 10-20).
Regarding claim 9, Irmak discloses wherein the two mutually opposing lateral attachment elements each have at least one fastening hole 30 for attaching the screen cloth to a screening device (see p. 10, lines 20-23).
Regarding claim 10, Irmak discloses wherein the screening device is a vibrating screening device (see p. 6, lines 14-17).
Regarding claims 11 and 18, Irmak discloses wherein the steel base is made of a high-temperature steel (see p. 5, lines 21-25), considered to be within the claimed Markush group.
Regarding claims 14 and 19, Irmak discloses wherein the anti-wear tiles are rectangular or square (see p. 2, lines 19-20).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Irmak, as applied to the claims above.
Regarding claims 5 and 6, the claims are directed to the manner in which the apparatus is prepared and do not appear to impart any structural difference over the Irmak reference. While Irmak does not explicitly disclose the order of attaching the apparatus components, as claimed, the disclosed structure of Irmak is in line with that claimed. Accordingly, absent a showing of new or unexpected results, in particular which relate to structural feature(s) which differs from Irmak, the claim is not considered to patentably distinguish the structure of the apparatus in comparison to the Irmak reference. See also MPEP 2144.04 IV C, order of steps is prima facie obvious absent new or unexpected results.
Regarding claims 7 and 16, Irmak discloses wherein the anti-wear tiles are made from sintered tungsten carbide (see p. 3, lines 12-13). Irmak does not explicitly disclose the concentration of tungsten carbide. However, given the general disclosure of the same or similar type of material for construction, determining a suitable concentration of tungsten carbide which exhibits the desired anti-wear properties amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed concentration of tungsten carbide is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 8 and 17, Irmak discloses wherein the anti-wear tiles are about 8 to 15 mm in thickness (see p. 3, lines 15-17), overlapping the claimed range.
Regarding claim 12, the claim is directed to the manner in which the openings of the screen segment are formed and does not appear to define any structurally distinguishing feature over Irmak. While Irmak does not explicitly disclose the technique used for forming the openings, the resulting structure disclosed therein is considered to be as claimed. Absent a showing that the particular manner of forming the openings is significant and results in a structurally distinguishing feature, the manner of forming the openings is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 13, Irmak discloses the apparatus components for the reasons outlined above. Scaling of the components, i.e. the particular number of attachment segments and screen segments is a matter of design choice and is not considered to define a patentable invention, absent a showing of criticality or unexpected results. MPEP 2144.04 IV A.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772